Citation Nr: 1439332	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  12-000 43	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure and service-connected pleural plaques.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the claim of service connection for COPD, to include as secondary to asbestos exposure and service-connected pleural plaques.

The Veteran contends that his COPD is due to in-service asbestos exposure while serving as a boiler technician.  The Veteran was afforded a respiratory diseases VA examination in December 2009.  The VA examiner diagnosed the Veteran with mild COPD and pleural plaques secondary to remote asbestos exposure.  The examiner opined that while the Veteran's pleural plaques resulted from his past asbestos exposure, the Veteran's COPD was less likely as not due to the pleural plaques or to his exposure to asbestos. 

In its January 2010 rating decision, the RO granted service connection for pleural plaques, but denied service connection for COPD on the grounds that there was no evidence showing that the Veteran's COPD is related to asbestos exposure, military service, or the Veteran's pleural densities in his lungs.  In October 2010, the Veteran filed a notice of disagreement (NOD) with this decision and attached private and VA treatment records relating to his lung condition.  In a November 2011 statement of the case (SOC), the RO noted that it considered specific evidence in continuing to deny the Veteran's claim for service connection for COPD, including "Outpatient Treatment Records, Grand Junction VA Medical Center, from 12/22/00 to 11/15/11."  The RO also noted that these outpatient treatment records documented continuing treatment of the Veteran's COPD.  The RO also referenced a letter regarding asbestos related diseases that Dr. P. sent to the Veteran on July 14, 2010.  

Notably, the only VA treatment records associated with the paper claims file are dated from January 22, 2010 through June 16, 2010, and the only VA treatment records in the Veteran's electronic claims file are dated from December 27, 2011 through January 16, 2013.  Thus, records that were expressly considered by the RO in its SOC, including Dr. P.'s July 2010 letter to the Veteran, are not associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Because these missing VA treatment records document continuing treatment of the Veteran's lung conditions, they are highly relevant to the Veteran's claim.  Such records may also have some bearing on the etiology of the Veteran's COPD, especially any further testing or opinion by Dr. P. and the letter from Dr. P. to the Veteran referenced in the RO's SOC.  Accordingly, the Board must remand the Veteran's claim so that these records, plus any current VA treatment records, can be obtained and associated with the claims file.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1) Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for respiratory and lung disabilities, including those dated between December 22, 2000 and November 15, 2011 that were considered in the November 2011 SOC.  Additionally, obtain and associate with the record the July 14, 2010 letter from DR P. to the Veteran concerning asbestos related diseases.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2013).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records and to identify any other relevant VA treatment records.

2) The RO will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or developmental action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

3) Following the completion of the foregoing, the RO should readjudicate the Veteran's claims.  If a claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



